          Case 1:20-cv-00495-KRS Document 6 Filed 08/06/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ANDREA C JOHNSON,

                               Plaintiff,

vs.                                                                   No. 20-CV-495-KRS

ANDREW SAUL,
Commissioner of Social Security Administration,

                               Defendant.


                    ORDER GRANTING APPLICATION TO PROCEED
                    IN FORMA PAUPERIS AND DIRECTING SERVICE


       THIS MATTER coming before the Court upon Plaintiff’s Application To Proceed In

Forma Pauperis, the Court having considered the Affidavit and Application, FINDS that the

Application is well-taken and should be GRANTED.

       IT IS HEREBY ORDERED that this action is authorized to proceed without the payment

of the filing fee, costs, or security therefore, pursuant to 28 U.S.C. § 1915.



                                                                    __________________________
                                                                      Honorable Kevin R. Sweazea
                                                                     United States Magistrate Judge
